The opinion of the court was delivered, by
Read, J.
This case was virtually decided in The Commonwealth v. Wilson, 10 Casey 63, where we held that a judgment on a bond secured by mortgage is not payable out of the proceeds of a sheriff’s sale of the mortgaged premises under a junior judgment. In that case the defendants in this suit and *134the mortgagors recovered from Sheriff Wilson, on his official bond, the amount paid by them to J. & J. Milliken, for their judgment against them, and upon which a testatum fi. fa. was issued to Centre county, and levied upon their personal property. The ground of this recovery was that, upon a sale of these mortgaged premises, under this junior judgment, the sheriff, instead of paying this judgment, had paid the amount in his hands to the holder of the prior mortgage on account of a judgment on one of the bonds secured by it, and had taken from him a refunding receipt. Sheriff Wilson paid the amount recovered from him, and he was repaid by the holder of the mortgage, which, of course, left so much still due on the mortgage which' had never been satisfied.
In the present suit on this mortgage the plaintiffs below have recovered the amount thus remaining due on it, being the amount paid by them to Sheriff Wilson, with interest. In this we can discover no error, and, therefore,
The judgment is affirmed.